Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 1 of 13




         (Slip Opinion)              OCTOBER TERM, 2018                                       1

                                                Syllabus

                  NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
                being done in connection with this case, at the time the opinion is issued.
                The syllabus constitutes no part of the opinion of the Court but has been
                prepared by the Reporter of Decisions for the convenience of the reader.
                See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


         SUPREME COURT OF THE UNITED STATES

                                                Syllabus

                      FORT BEND COUNTY, TEXAS v. DAVIS

          CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                            THE FIFTH CIRCUIT

                No. 18–525.      Argued April 22, 2019—Decided June 3, 2019
         Title VII of the Civil Rights Act of 1964 prohibits discrimination in em-
           ployment on the basis of race, color, religion, sex, or national origin.
           42 U. S. C. §2000e–2(a)(1). The Act instructs a complainant, before
           commencing a Title VII action in court, to file a charge with the
           Equal Employment Opportunity Commission (EEOC or Commission).
           §2000e‒5(e)(1), (f)(1). On receipt of a charge, the EEOC is to notify
           the employer and investigate the allegations. §2000e‒5(b). The
           Commission may “endeavor to eliminate [the] alleged unlawful em-
           ployment practice by informal methods of . . . conciliation.” Ibid. The
           EEOC also has first option to “bring a civil action” against the em-
           ployer in court. §2000e‒5(f)(1). But the Commission has no authori-
           ty itself to adjudicate discrimination complaints. If the EEOC choos-
           es not to sue, and whether or not the EEOC otherwise acts on the
           charge, a complainant is entitled to a “right-to-sue” notice 180 days
           after the charge is filed. Ibid.; 29 CFR §1601.28. On receipt of the
           right-to-sue notice, the complainant may commence a civil action
           against her employer. §2000e‒5(f)(1).
              Respondent Lois M. Davis filed a charge against her employer, pe-
           titioner Fort Bend County. Davis alleged sexual harassment and re-
           taliation for reporting the harassment. While her EEOC charge was
           pending, Fort Bend fired Davis because she failed to show up for
           work on a Sunday and went to a church event instead. Davis at-
           tempted to supplement her EEOC charge by handwriting “religion”
           on a form called an “intake questionnaire,” but she did not amend the
           formal charge document. Upon receiving a right-to-sue letter, Davis
           commenced suit in Federal District Court, alleging discrimination on
           account of religion and retaliation for reporting sexual harassment.
              After years of litigation, only the religion-based discrimination
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 2 of 13




         2                   FORT BEND COUNTY v. DAVIS

                                          Syllabus

          claim remained in the case. Fort Bend then asserted for the first
          time that the District Court lacked jurisdiction to adjudicate Davis’
          case because her EEOC charge did not state a religion-based discrim-
          ination claim. The District Court agreed and granted Fort Bend’s
          motion to dismiss Davis’ suit. On appeal from the dismissal, the
          Court of Appeals for the Fifth Circuit reversed. Title VII’s charge-
          filing requirement, the Court of Appeals held, is not jurisdictional;
          instead, the requirement is a prudential prerequisite to suit, forfeited
          in Davis’ case because Fort Bend had waited too long to raise the ob-
          jection.
         Held: Title VII’s charge-filing requirement is not jurisdictional. Pp. 5–
          11.
             (a) The word “jurisdictional” is generally reserved for prescriptions
          delineating the classes of cases a court may entertain (subject-matter
          jurisdiction) and the persons over whom the court may exercise adju-
          dicatory authority (personal jurisdiction). Kontrick v. Ryan, 540 U. S.
          443, 455. A claim-processing rule requiring parties to take certain
          procedural steps in, or prior to, litigation, may be mandatory in the
          sense that a court must enforce the rule if timely raised. Eberhart v.
          United States, 546 U. S. 12, 19. But a mandatory rule of that sort,
          unlike a prescription limiting the kinds of cases a court may adjudi-
          cate, is ordinarily forfeited if not timely asserted. Id., at 15. Pp. 5‒9.
             (b) Title VII’s charge-filing requirement is a nonjurisdictional
          claim-processing rule. The requirement is stated in provisions of
          Title VII discrete from the statutory provisions empowering federal
          courts to exercise jurisdiction over Title VII actions. The charge-
          filing instruction is kin to prescriptions the Court has ranked as non-
          jurisdictional—for example, directions to raise objections in an agen-
          cy rulemaking before asserting them in court, EPA v. EME Homer
          City Generation, L. P., 572 U. S. 489, 511‒512, or to follow procedures
          governing copyright registration before suing for infringement, Reed
          Elsevier, Inc. v. Muchnick, 559 U. S. 154, 157. Pp. 9‒11.
         893 F. 3d 300, affirmed.

             GINSBURG, J., delivered the opinion for a unanimous Court.
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 3 of 13




                                 Cite as: 587 U. S. ____ (2019)                              1

                                      Opinion of the Court

              NOTICE: This opinion is subject to formal revision before publication in the
              preliminary print of the United States Reports. Readers are requested to
              notify the Reporter of Decisions, Supreme Court of the United States, Wash-
              ington, D. C. 20543, of any typographical or other formal errors, in order
              that corrections may be made before the preliminary print goes to press.


         SUPREME COURT OF THE UNITED STATES
                                            _________________

                                            No. 18–525
                                            _________________


             FORT BEND COUNTY, TEXAS, PETITIONER v.
                         LOIS M. DAVIS
          ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                     APPEALS FOR THE FIFTH CIRCUIT
                                          [June 3, 2019]

           JUSTICE GINSBURG delivered the opinion of the Court.
           Title VII of the Civil Rights Act of 1964 proscribes dis-
         crimination in employment on the basis of race, color,
         religion, sex, or national origin. 78 Stat. 255, 42 U. S. C.
         §2000e–2(a)(1). The Act also prohibits retaliation against
         persons who assert rights under the statute. §2000e–3(a).
         As a precondition to the commencement of a Title VII
         action in court, a complainant must first file a charge with
         the Equal Employment Opportunity Commission (EEOC
         or Commission). §2000e–5(e)(1), (f )(1). The question this
         case presents: Is Title VII’s charge-filing precondition to
         suit a “jurisdictional” requirement that can be raised at
         any stage of a proceeding; or is it a procedural prescription
         mandatory if timely raised, but subject to forfeiture if
         tardily asserted? We hold that Title VII’s charge-filing
         instruction is not jurisdictional, a term generally reserved
         to describe the classes of cases a court may entertain
         (subject-matter jurisdiction) or the persons over whom a
         court may exercise adjudicatory authority (personal juris-
         diction). Kontrick v. Ryan, 540 U. S. 443, 455 (2004).
         Prerequisites to suit like Title VII’s charge-filing instruc-
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 4 of 13




         2               FORT BEND COUNTY v. DAVIS

                              Opinion of the Court

         tion are not of that character; they are properly ranked
         among the array of claim-processing rules that must be
         timely raised to come into play.
                                       I
           Title VII directs that a “charge . . . shall be filed” with
         the EEOC “by or on behalf of a person claiming to be
         aggrieved” within 180 days “after the alleged unlawful
         employment practice occur[s].” 42 U. S. C. §2000e–5(b),
         (e)(1). For complaints concerning a practice occurring in a
         State or political subdivision that has a fair employment
         agency of its own empowered “to grant or seek relief,” Title
         VII instructs the complainant to file her charge first with
         the state or local agency. §2000e–5(c). The complainant
         then has 300 days following the challenged practice, or 30
         days after receiving notice that state or local proceedings
         have ended, “whichever is earlier,” to file a charge with
         the EEOC. §2000e–5(e)(1). If the state or local agency has
         a “worksharing” agreement with the EEOC, a complainant
         ordinarily need not file separately with federal and state
         agencies. She may file her charge with one agency, and
         that agency will then relay the charge to the other. See 29
         CFR §1601.13 (2018); Brief for United States as Amicus
         Curiae 3.
           When the EEOC receives a charge, in contrast to agen-
         cies like the National Labor Relations Board, 29 U. S. C.
         §160, and the Merit Systems Protection Board, 5 U. S. C.
         §1204, it does not “adjudicate [the] clai[m],” Alexander v.
         Gardner-Denver Co., 415 U. S. 36, 44 (1974). Instead,
         Title VII calls for the following course. Upon receiving a
         charge, the EEOC notifies the employer and investigates
         the allegations. 42 U. S. C. §2000e–5(b). If the Commis-
         sion finds “reasonable cause” to believe the charge is true,
         the Act instructs the Commission to “endeavor to elimi-
         nate [the] alleged unlawful employment practice by infor-
         mal methods of conference, conciliation, and persuasion.”
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 5 of 13




                              Cite as: 587 U. S. ____ (2019)                   3

                                  Opinion of the Court

         Ibid. When informal methods do not resolve the charge,
         the EEOC has first option to “bring a civil action” against
         the employer in court. §2000e–5(f )(1). Where the discrim-
         ination charge is lodged against state or local government
         employers, the Attorney General is the federal authority
         empowered to commence suit. Ibid.1
            In the event that the EEOC determines there is “n[o]
         reasonable cause to believe that the charge is true,” the
         Commission is to dismiss the charge and notify the com-
         plainant of his or her right to sue in court. 42 U. S. C.
         §2000e–5(b), f(1); 29 CFR §1601.28. Whether or not the
         EEOC acts on the charge, a complainant is entitled to a
         “right-to-sue” notice 180 days after the charge is filed.
         §2000e–5(f )(1); 29 CFR §1601.28. And within 90 days
         following such notice, the complainant may commence a
         civil action against the allegedly offending employer.
         §2000e–5(f )(1).
                                      II
           Respondent Lois M. Davis worked in information tech-
         nology for petitioner Fort Bend County. In 2010, she
         informed Fort Bend’s human resources department that
         the director of information technology, Charles Cook, was
         sexually harassing her. Following an investigation by
         Fort Bend, Cook resigned. Davis’ supervisor at Fort Bend,
         Kenneth Ford, was well acquainted with Cook. After Cook
         resigned, Davis alleges, Ford began retaliating against her
         for reporting Cook’s sexual harassment. Ford did so,
         according to Davis, by, inter alia, curtailing her work
         responsibilities.
           Seeking redress for the asserted harassment and retali-
         ation, Davis submitted an “intake questionnaire” in Feb-

         ——————
           1 A different provision of Title VII, 42 U. S. C. §2000e‒16, prohibits

         employment discrimination by the Federal Government and sets out
         procedures applicable to claims by federal employees.
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 6 of 13




         4                  FORT BEND COUNTY v. DAVIS

                                  Opinion of the Court

         ruary 2011, followed by a charge in March 2011.2 While
         her EEOC charge was pending, Davis was told to report to
         work on an upcoming Sunday. Davis informed her super-
         visor Ford that she had a commitment at church that
         Sunday, and she offered to arrange for another employee
         to replace her at work. Ford responded that if Davis did
         not show up for the Sunday work, she would be subject to
         termination. Davis went to church, not work, that Sun-
         day. Fort Bend thereupon fired her.
           Attempting to supplement the allegations in her charge,
         Davis handwrote “religion” on the “Employment Harms or
         Actions” part of her intake questionnaire, and she checked
         boxes for “discharge” and “reasonable accommodation” on
         that form. She made no change, however, in the formal
         charge document. A few months later, the Department of
         Justice notified Davis of her right to sue.
           In January 2012, Davis commenced a civil action in the
         United States District Court for the Southern District of
         Texas, alleging discrimination on account of religion and
         retaliation for reporting sexual harassment.3 The District
         Court granted Fort Bend’s motion for summary judgment.
         Davis v. Fort Bend County, 2013 WL 5157191 (SD Tex.,
         Sept. 11, 2013). On appeal, the Court of Appeals for the
         Fifth Circuit affirmed as to Davis’ retaliation claim, but
         reversed as to her religion-based discrimination claim.
         Davis v. Fort Bend County, 765 F. 3d 480 (2014). Fort
         Bend filed a petition for certiorari, which this Court de-

         ——————
           2 Davis submitted these documents to the Texas Workforce Commis-

         sion. Complaints lodged with that commission are relayed to the
         EEOC, under a “worksharing” agreement between the two agencies.
         See How To Submit an Employment Discrimination Complaint, Texas
         Workforce Commission, https://twc.texas.gov/jobseekers/how-submit-
         employment-discrimination-complaint (as last visited May 30, 2019).
           3 Davis also alleged intentional infliction of emotional distress, but

         she did not appeal the District Court’s grant of summary judgment to
         Fort Bend on that claim.
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 7 of 13




                               Cite as: 587 U. S. ____ (2019)                5

                                   Opinion of the Court

         nied. 576 U. S. ___ (2015).
            When the case returned to the District Court on Davis’
         claim of discrimination on account of religion, Fort Bend
         moved to dismiss the complaint. Years into the litigation,
         Fort Bend asserted for the first time that the District
         Court lacked jurisdiction to adjudicate Davis’ religion-
         based discrimination claim because she had not stated
         such a claim in her EEOC charge. Granting the motion,
         the District Court held that Davis had not satisfied the
         charge-filing requirement with respect to her claim of
         religion-based discrimination, and that the requirement
         qualified as “jurisdictional,” which made it nonforfeitable.
         2016 WL 4479527 (SD Tex., Aug. 24, 2016).
            The Fifth Circuit reversed. 893 F. 3d 300 (2018). Title
         VII’s charge-filing requirement, the Court of Appeals held,
         is not jurisdictional; instead, the requirement is a pruden-
         tial prerequisite to suit, forfeited in Davis’ case because
         Fort Bend did not raise it until after “an entire round
         of appeals all the way to the Supreme Court.” Id., at
         307–308.
            We granted Fort Bend’s petition for certiorari, 586 U. S.
         ___ (2019), to resolve a conflict among the Courts of Ap-
         peals over whether Title VII’s charge-filing requirement is
         jurisdictional. Compare, e.g., 893 F. 3d, at 306 (case be-
         low) (charge-filing requirement is nonjurisdictional), with,
         e.g., Jones v. Calvert Group, Ltd., 551 F. 3d 297, 300 (CA4
         2009) (federal courts lack subject-matter jurisdiction when
         the charge-filing requirement is not satisfied).
                                      III
           “Jurisdiction,” the Court has observed, “is a word of
         many, too many, meanings.” Kontrick, 540 U. S., at 454
         (quoting Steel Co. v. Citizens for Better Environment, 523
         U. S. 83, 90 (1998)).4 In recent years, the Court has un-
         ——————
           4 “Courts,   including this Court, . . . have more than occasionally
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 8 of 13




         6                  FORT BEND COUNTY v. DAVIS

                                   Opinion of the Court

         dertaken “[t]o ward off profligate use of the term.” Sebe-
         lius v. Auburn Regional Medical Center, 568 U. S. 145, 153
         (2013). As earlier noted, see supra, at 1, the word “juris-
         dictional” is generally reserved for prescriptions delineat-
         ing the classes of cases a court may entertain (subject-
         matter jurisdiction) and the persons over whom the court
         may exercise adjudicatory authority (personal jurisdic-
         tion). Kontrick, 540 U. S., at 455.
            Congress may make other prescriptions jurisdictional by
         incorporating them into a jurisdictional provision, as
         Congress has done with the amount-in-controversy re-
         quirement for federal-court diversity jurisdiction. See 28
         U. S. C. §1332(a) (“The district courts shall have original
         jurisdiction of all civil actions where the matter in contro-
         versy exceeds the sum or value of $75,000 . . . and is be-
         tween (1) citizens of different States . . . .”). In addition,
         the Court has stated it would treat a requirement as
         “jurisdictional” when “a long line of [Supreme] Cour[t]
         decisions left undisturbed by Congress” attached a juris-
         dictional label to the prescription. Union Pacific R. Co. v.
         Locomotive Engineers, 558 U. S. 67, 82 (2009) (citing
         Bowles v. Russell, 551 U. S. 205, 209–211 (2007)). See also
         John R. Sand & Gravel Co. v. United States, 552 U. S.
         130, 132 (2008).
            Characterizing a rule as a limit on subject-matter juris-
         diction “renders it unique in our adversarial system.”
         Auburn, 568 U. S., at 153. Unlike most arguments, chal-
         lenges to subject-matter jurisdiction may be raised by the
         ——————
         [mis]used the term ‘jurisdictional’ ” to refer to nonjurisdictional pre-
         scriptions. Scarborough v. Principi, 541 U. S. 401, 413 (2004) (quoting
         Kontrick v. Ryan, 540 U. S. 443, 454 (2004) (alterations in original)).
         Passing references to Title VII’s charge-filing requirement as “jurisdic-
         tional” in prior Court opinions, see, e.g., McDonnell Douglas Corp. v.
         Green, 411 U. S. 792, 798 (1973), display the terminology employed
         when the Court’s use of “jurisdictional” was “less than meticulous,”
         Kontrick, 540 U. S., at 454.
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 9 of 13




                               Cite as: 587 U. S. ____ (2019)                     7

                                   Opinion of the Court

         defendant “at any point in the litigation,” and courts must
         consider them sua sponte. Gonzalez v. Thaler, 565 U. S.
         134, 141 (2012). “[H]arsh consequences” attend the juris-
         dictional brand. United States v. Kwai Fun Wong, 575
         U. S. 402, ___ (2015) (slip op., at 6). “Tardy jurisdictional
         objections” occasion wasted court resources and “disturb-
         ingly disarm litigants.” Auburn, 568 U. S., at 153.
           The Court has therefore stressed the distinction be-
         tween jurisdictional prescriptions and nonjurisdictional
         claim-processing rules, which “seek to promote the orderly
         progress of litigation by requiring that the parties take
         certain procedural steps at certain specified times.” Hen-
         derson v. Shinseki, 562 U. S. 428, 435 (2011). A claim-
         processing rule may be “mandatory” in the sense that a
         court must enforce the rule if a party “properly raise[s]” it.
         Eberhart v. United States, 546 U. S. 12, 19 (2005) (per
         curiam). But an objection based on a mandatory claim-
         processing rule may be forfeited “if the party asserting the
         rule waits too long to raise the point.” Id., at 15 (quoting
         Kontrick, 540 U. S., at 456).5
           The Court has characterized as nonjurisdictional an
         array of mandatory claim-processing rules and other
         preconditions to relief. These include: the Copyright Act’s
         requirement that parties register their copyrights (or
         receive a denial of registration from the Copyright Regis-
         ter) before commencing an infringement action, Reed
         Elsevier, Inc. v. Muchnick, 559 U. S. 154, 157, 163–164
         (2010); the Railway Labor Act’s direction that, before
         arbitrating, parties to certain railroad labor disputes
         “attempt settlement ‘in conference,’ ” Union Pacific, 558
         U. S., at 82 (quoting 45 U. S. C. §152); the Clean Air Act’s

         ——————
           5 TheCourt has “reserved whether mandatory claim-processing rules
         may [ever] be subject to equitable exceptions.” Hamer v. Neighborhood
         Housing Servs. of Chicago, 583 U. S. ___, ___, n. 3 (2017) (slip op., at 3,
         n. 3).
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 10 of 13




          8                  FORT BEND COUNTY v. DAVIS

                                    Opinion of the Court

          instruction that, to maintain an objection in court on
          certain issues, one must first raise the objection “with
          reasonable specificity” during agency rulemaking, EPA v.
          EME Homer City Generation, L. P., 572 U. S. 489, 511–512
          (2014) (quoting 42 U. S. C. §7607(d)(7)(B)); the Antiterror-
          ism and Effective Death Penalty Act’s requirement that a
          certificate of appealability “indicate [the] specific issue”
          warranting issuance of the certificate, Gonzalez, 565 U. S.,
          at 137 (quoting 28 U. S. C. §2253(c)(3)); Title VII’s limita-
          tion of covered “employer[s]” to those with 15 or more
          employees, Arbaugh v. Y & H Corp., 546 U. S. 500, 503–
          504 (2006) (quoting 42 U. S. C. §2000e(b)); Title VII’s time
          limit for filing a charge with the EEOC, Zipes v. Trans
          World Airlines, Inc., 455 U. S. 385, 393 (1982); and several
          other time prescriptions for procedural steps in judicial or
          agency forums. See, e.g., Hamer v. Neighborhood Housing
          Servs. of Chicago, 583 U. S. ___, ___ (2017) (slip op., at 1);
          Musacchio v. United States, 577 U. S. ___, ___ (2016) (slip
          op., at 8); Kwai Fun Wong, 575 U. S., at ___ (slip op., at 9);
          Auburn, 568 U. S., at 149; Henderson, 562 U. S., at 431;
          Eberhart, 546 U. S., at 13; Scarborough v. Principi, 541
          U. S. 401, 414 (2004); Kontrick, 540 U. S., at 447.6
             While not demanding that Congress “incant magic
          words” to render a prescription jurisdictional, Auburn, 568
          U. S., at 153, the Court has clarified that it would “leave
          the ball in Congress’ court”: “If the Legislature clearly
          states that a [prescription] count[s] as jurisdictional, then
          courts and litigants will be duly instructed and will not be
          left to wrestle with the issue[;] [b]ut when Congress does
          not rank a [prescription] as jurisdictional, courts should
          treat the restriction as nonjurisdictional in character.”
          ——————
             6 “If a time prescription governing the transfer of adjudicatory author-

          ity from one Article III court to another appears in a statute, the
          limitation [will rank as] jurisdictional; otherwise, the time specification
          fits within the claim-processing category.” Hamer, 583 U. S., at ___
          (slip op., at 8) (citation omitted).
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 11 of 13




                               Cite as: 587 U. S. ____ (2019)                   9

                                   Opinion of the Court

          Arbaugh, 546 U. S., at 515–516 (footnote and citation
          omitted).
                                        IV
             Title VII’s charge-filing requirement is not of jurisdic-
          tional cast. Federal courts exercise jurisdiction over Title
          VII actions pursuant to 28 U. S. C. §1331’s grant of gen-
          eral federal-question jurisdiction, and Title VII’s own
          jurisdictional provision, 42 U. S. C. §2000e–5(f )(3) (giving
          federal courts “jurisdiction [over] actions brought under
          this subchapter”).7      Separate provisions of Title VII,
          §2000e–5(e)(1) and (f )(1), contain the Act’s charge-filing
          requirement. Those provisions “d[o] not speak to a court’s
          authority,” EME Homer, 572 U. S., at 512, or “refer in any
          way to the jurisdiction of the district courts,” Arbaugh, 546
          U. S., at 515 (quoting Zipes, 455 U. S., at 394).
             Instead, Title VII’s charge-filing provisions “speak to . . .
          a party’s procedural obligations.” EME Homer, 572 U. S.,
          at 512. They require complainants to submit information
          to the EEOC and to wait a specified period before com-
          mencing a civil action. Like kindred provisions directing
          parties to raise objections in agency rulemaking, id., at
          ——————
            7 When   Title VII was passed in 1964, 28 U. S. C. §1331’s grant of
          general federal-question jurisdiction included an amount-in-controversy
          requirement. See §1331(a) (1964 ed.). To ensure that this “limitation
          would not impede an employment-discrimination complainant’s access
          to a federal forum,” Arbaugh v. Y & H Corp., 546 U. S. 500, 505 (2006),
          Congress enacted Title VII’s jurisdiction-conferring provision, 42
          U. S. C. §2000e‒5(f )(3). See Arbaugh, 546 U. S., at 505‒506. In 1980,
          Congress eliminated §1331’s amount-in-controversy requirement. See
          Federal Question Jurisdictional Amendments Act of 1980, §2, 94 Stat.
          2369. Since then, “Title VII’s own jurisdictional provision, 42 U. S. C.
          §2000e‒5(f )(3), has served simply to underscore Congress’ intention to
          provide a federal forum for the adjudication of Title VII claims.”
          Arbaugh, 546 U. S., at 506. Title VII also contains a separate jurisdic-
          tional provision, §2000e‒6(b), giving federal courts jurisdiction over
          actions by the Federal Government to enjoin “pattern or practice”
          discrimination.
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 12 of 13




          10                 FORT BEND COUNTY v. DAVIS

                                    Opinion of the Court

          511–512; follow procedures governing copyright registra-
          tion, Reed Elsevier, 559 U. S., at 157; or attempt settle-
          ment, Union Pacific, 558 U. S., at 82, Title VII’s charge-
          filing requirement is a processing rule, albeit a mandatory
          one, not a jurisdictional prescription delineating the adju-
          dicatory authority of courts.8
             Resisting this conclusion, Fort Bend points to statutory
          schemes that channel certain claims to administrative
          agency adjudication first, followed by judicial review in a
          federal court. In Elgin v. Department of Treasury, 567
          U. S. 1 (2012), for example, the Court held that claims
          earmarked for initial adjudication by the Merit Systems
          Protection Board, then review in the Court of Appeals for
          the Federal Circuit, may not proceed instead in federal
          district court. Id., at 5–6, 8. See also Thunder Basin Coal
          Co. v. Reich, 510 U. S. 200, 202–204 (1994) (no district
          court jurisdiction over claims assigned in the first instance
          to a mine safety commission, whose decisions are review-
          able in a court of appeals). Nowhere do these cases, or
          others cited by Fort Bend, address the issue here presented:
          whether a precondition to suit is a mandatory claim-
          ——————
            8 Fort Bend argues that Title VII’s charge-filing requirement is juris-
          dictional because it is “textually linked” to Title VII’s jurisdictional
          provision. Brief for Petitioner 50. Title VII states in 42 U. S. C.
          §2000e‒5(f )(1) that “a civil action may be brought” after the charge-
          filing procedures are followed. Section 2000e‒5(f )(3) gives federal
          courts jurisdiction over “actions brought under this subchapter,” a
          subchapter that includes §2000e‒5(f )(1). Therefore, Fort Bend insists,
          federal jurisdiction lies under §2000e‒5(f )(3) only when a proper EEOC
          charge is filed. But as just observed, see supra, at 9, the charge-filing
          requirement is stated in provisions discrete from Title VII’s conferral of
          jurisdiction on federal courts. See Sebelius v. Auburn Regional Medical
          Center, 568 U. S. 145, 155 (2013) (a requirement “does not become
          jurisdictional simply because it is placed in a section of a statute that
          also contains jurisdictional provisions”); Gonzalez v. Thaler, 565 U. S.
          134, 145 (2012) (a nonjurisdictional provision does not metamorphose
          into a jurisdictional limitation by cross-referencing a jurisdictional
          provision).
Case 4:12-cv-00131 Document 71 Filed on 06/03/19 in TXSD Page 13 of 13




                           Cite as: 587 U. S. ____ (2019)           11

                               Opinion of the Court

          processing rule subject to forfeiture, or a jurisdictional
          prescription.
             Fort Bend further maintains that “[t]he congressional
          purposes embodied in the Title VII scheme,” notably,
          encouraging conciliation and affording the EEOC first
          option to bring suit, support jurisdictional characterization
          of the charge-filing requirement. Brief for Petitioner 27.
          But a prescription does not become jurisdictional whenever
          it “promotes important congressional objectives.” Reed
          Elsevier, 559 U. S., at 169, n. 9. And recognizing that the
          charge-filing requirement is nonjurisdictional gives plain-
          tiffs scant incentive to skirt the instruction. Defendants,
          after all, have good reason promptly to raise an objection
          that may rid them of the lawsuit filed against them. A
          Title VII complainant would be foolhardy consciously to
          take the risk that the employer would forgo a potentially
          dispositive defense.
             In sum, a rule may be mandatory without being juris-
          dictional, and Title VII’s charge-filing requirement fits
          that bill.
                                  *     *  *
           For the reasons stated, the judgment of the Court of
          Appeals for the Fifth Circuit is
                                                      Affirmed.
